Citation Nr: 1721522	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-36 746	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1.  What evaluation is warranted for left shoulder osteoarthritis from November 2, 2007 to November 3, 2013?
 
2.  What evaluation is warranted for left shoulder osteoarthritis since January 1, 2015?
 
3.  What evaluation is warranted for lumbar degenerative disc disease from November 2, 2007 to December 16, 2015?
 
4.  What evaluation is warranted for lumbar degenerative disc disease since December 17, 2015?
 
5.  What evaluation is warranted for benign prostatic hypertrophy from November 2, 2007 to January 28, 2010?
 
6.  What evaluation is warranted for benign prostatic hypertrophy since January 29, 2010?
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1977 to November 2007. 
 
This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was certified to the Board by the RO in Atlanta, Georgia.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.  The Veteran was afforded a July 2015 Board hearing, and a transcript is associated with the record.
 
In November 2015, the Board granted increased ratings of 20 percent for left shoulder arthritis, and 10 percent for residuals of an inguinal hernia repair.  The Board remanded the issues of entitlement to increased ratings for lumbar degenerative disc disease and benign prostatic hypertrophy.  

The Board's decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Order the Court remanded the issue of entitlement to a rating in excess of 20 percent for left shoulder arthritis for action consistent with a Joint Motion for Remand.  The decision regarding the inguinal hernia repair was left undisturbed, and it is therefore no longer on appeal.
 
The issue of entitlement to bilateral lower extremity radiculopathy, to include as secondary to lumbar degenerative disc disease has been raised by the record in medical documents and at the Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The issue of entitlement to higher initial ratings for left shoulder osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.  From November 2, 2007 to December 16, 2015, the Veteran's lumbar degenerative disc disease was not manifested by forward flexion of 60 degrees or less, a combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.
 
2.  Since December 17, 2015, the Veteran's lumbar degenerative disc disease has not been manifested by forward flexion limited to 30 degrees, favorable or unfavorable ankylosis of the thoracolumbar spine, or incapacitating episodes of at least 4 weeks during the past 12 months.
 
3.  Resolving reasonable doubt in the Veteran's favor, since November 2, 2007, the Veteran's benign prostatic hypertrophy has been manifested by nighttime voiding of four times per night; it has not manifested by daytime voiding intervals of one to two hours, nighttime voiding of five or more times, or urinary retention requiring intermittent or continuous catheterization.
 
 
CONCLUSIONS OF LAW
 
1.  From November 2, 2007 to December 16, 2015, the schedular criteria for an evaluation higher than 10 percent for lumbar degenerative disc disease were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2016).
 
2.  Since December 17, 2015, the schedular criteria for an evaluation higher than 20 percent for lumbar degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243.
 
3.  Since November 2, 2007, the schedular criteria for a 20 percent rating, but no higher, for benign prostatic hypertrophy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.115a, 4.115b, Diagnostic Code 7527 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
 
The Board also finds that the VA examinations of record for the Veteran's lumbar degenerative disc disease and benign prostatic hypertrophy are adequate to decide the claims.  See 38 C.F.R. § 3.159(c).  The December 2015 lumbar spine examination included notations that there was no pain on weight bearing, and thus this is taken into account, and although the VA examination did not include both active and passive ranges of motion, there is no evidence indicating that the Veteran's passive range of motion would reveal any more restricted range of motion which would allow for the assignment of a higher rating, nor has the Veteran alleged any difference in his passive range of motion from the recorded active range of motion.  See 38 C.F.R. § 4.59 (2016), Correia v. McDonald, 28 Vet. App. 158 (2016).  Furthermore, passive range of motion was tested at the 2007 VA examination, and it was found that this only resulted in increased ranges of motion, indicating that such testing would not result in any higher evaluation.  The Board therefore finds that remanding the issue for further examination would not result in any further benefit to the Veteran, and would cause an unnecessary delay in the adjudication of the case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
 
The Board notes that at the December 2015 VA examination, the Veteran reported that he had found a new private orthopedic medical provider, but he had not brought in any of those records.  The examiner advised the Veteran to refer those records to the RO for review.  The Veteran has been provided ample opportunity to provide additional medical records to the Board, but has not submitted any additional, relevant treatment records or authorization to obtain such records, and the Board will therefore proceed with adjudication of the issues pertaining to lumbar degenerative disc disease and benign prostatic hypertrophy. 

Relevant Laws and Regulations
 
Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.
 
The applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25 (2016).  38 C.F.R. § 4.71a, Note (6) (2016).  
 
Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2016).  The Board notes that the Veteran has reported having radiating pain and numbness in his extremities.  The issue of entitlement to lower extremity neuropathy as secondary to a low back disability has been referred to the AOJ for adjudication, and is not currently before the Board.  The Veteran has also not asserted that he has bowel or bladder impairment which is caused by his low back disability.  Neurological manifestations of the Veteran's low back disorders will therefore not be further discussed.
 
Under the General Rating Formula, a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).
 
A 20 percent rating is warranted for thoracolumbar forward flexion greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.
 
A 40 percent evaluation is warranted for forward flexion of 30 degrees of less; or favorable ankylosis of the entire thoracolumbar spine.  Id.
 
Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  
 
For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1) (2016).
 
Degenerative arthritis established by X-ray shall be rated on the basis of limitation of motion under the appropriate diagnostic code for the appropriate joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, Diagnostic Code 5003 allows for the assignment of 10 percent for each major joint or group of minor joints affected by limitation of motion.  Id.  As the Veteran has already been assigned at least a 10 percent rating for the entire period on appeal, no higher rating can be assigned based on Diagnostic Code 5003 alone, and this diagnostic code will not be further discussed.
 
The Veteran's benign prostatic hypertrophy is rated under Diagnostic Code 7527, which evaluates prostate gland injuries, infections, hypertrophy and postoperative residuals, and directs that they are evaluated as voiding dysfunction or urinary tract infection, whichever is dominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.
 
The Veteran's benign prostatic hypertrophy is rated under Diagnostic Code 7527, which evaluates prostate gland injuries, infections, hypertrophy and postoperative residuals, and directs that they are evaluated as voiding dysfunction or urinary tract infection, whichever is dominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.

A 20 percent rating is warranted for voiding dysfunction where the disorder requires the wearing of absorbent materials which must be changed less than twice a day  38 C.F.R. § 4.115a.  A 40 percent rating requires the wearing of absorbent materials which must be changed two to four times per day.  Id.

When there are recurrent symptomatic urinary infections requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, a 30 percent rating is assigned. When there is a need for long term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management, a 10 percent rating is assigned.  Id.

Although the September 2014 VA examiner noted that the Veteran has had urinary tract infections secondary to urinary obstruction, the appellant's primary contention regarding his benign prostatic hypertrophy symptomatology is that it causes increased urinary frequency, a weak stream, and obstructed voiding.  Therefore, the rating criteria for voiding dysfunction are to be applied in this case, as this is his dominant disability.  There is no evidence or assertion that the Veteran has had urinary infections requiring drainage, hospitalization, or continuous intensive management, and therefore no higher rating under this criteria could be assigned.  38 C.F.R. § 4.115a.  Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  Id.  The Veteran has not reported any urine leakage at any time during the appeal, so these rating criteria are not applicable.
 
The criteria for urinary frequency allow for a 40 percent rating when there is a daytime voiding interval of less than one hour, or; awakening to void five times per night warrants a 40 percent rating.  A daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating.  38 C.F.R. § 4.115a.
 
The criteria for obstructed voiding provides for a 10 percent rating for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force) with any one or combination of the following: post-void residuals greater than 150 cubic centimeters (cc.), uroflowmetry showing markedly diminished peak flow rate (less than 10 cc./second), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilations every 2 to 3 months.  The highest available rating for obstructed voiding is a 30 percent rating warranted for urinary retention requiring intermittent or continuous catheterization.  Id.
 
Lumbar Degenerative Disc Disease
 
The Veteran contends that his service-connected lumbar degenerative disc disease warrants an initial rating higher than 10 percent prior to December 17, 2015, and higher than 20 percent since that date.  The Veteran submitted his claim of entitlement to service connection for a back disability in May 2007, while he was still on active duty, and his award of service connection is effective as of November 2, 2007.
 
At a July 2015 Board hearing, the Veteran testified that his back disability prevented him from being able to pick up equipment, work in the yard, do physical activity, or sit for long periods of time.  He stated that he worked at a computer for a 12-hour shift and needing to get up at least once or twice during that shift to relieve back pain.  He stated that sometimes his back tightened, and he needed to walk some to loosen it.  The Veteran has submitted statements describing his pain and asserting that he has an altered gait and that his ability to walk is severely limited.
 
The Veteran was diagnosed with intervertebral disc degeneration in service.  He attended a VA examination while still on active duty in August 2007, and reported having pain after prolonged walks and running, as well as morning stiffness.  He reported no other significant functional limitations at work or home.  Active range of motion revealed forward flexion to 94 degrees, extension to 17 degrees, left lateral flexion to 24 degrees, right lateral flexion to 18 degrees, left rotation to 28 degrees, and right rotation to 30 degrees.  Passive range of motion revealed flexion to 100 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 26 degrees, left rotation to 30 degrees, and right rotation to 33 degrees.  After five repetitive motions, flexion was to 95 degrees, extension was to 21 degrees, left lateral flexion was to 29 degrees, right lateral flexion was to 24 degrees, left rotation was to 28 degrees, and right rotation was to 32 degrees.  He was noted to have pain which limited motion with extension and right lateral flexion.  He was noted to have stiffness and radiating pain.  X-rays found partial sacralization, disc space narrowing, bilateral facet hypertrophy, osteophytosis, and endplate sclerosis.
 
At a January 2010 VA examination, the Veteran reported that on average he could walk up to a mile over a 30 minute period.  He also reported stiffness, spasms, decreased motion, paresthesia, and numbness.  During flare ups he reportedly experienced pain so severe that he had to lie down and take medication, and that was unable to move to his right, left, or backward without discomfort or bend forward with weight.  He reported that he did physical therapy stretches, and that if he did not perform them his back tightened and became painful.  He denied any incapacitation in the past 12 months.  

Physical examination found no muscle spasm, guarding, weakness, or muscle/musculature abnormality.  There was tenderness.  Range of motion testing revealed flexion to 90 degrees, with pain at 90 degrees.  Extension was to 30 degrees.  Bilateral lateral flexion and right rotation were to 20 degrees, with pain at 20 degrees.  Left rotation was to 25 degrees, with pain at 25 degrees.  There was no decrease in motion after repetitive motion studies.  The examiner noted that joint function after repetitive use was limited by pain, and that pain had the major functional impact.  There was no ankylosis.  The examiner noted that the Veteran walked with a steady, normal gait, and he did not require any assistive device for ambulation.
 
At a September 2014 VA examination the Veteran reported that he could not stand or sit down for long periods of time, that he could not sleep comfortably on his back or stomach, and that he had impaired sleep due to pain,  He reported that back pain reduced his physical activities, and that he had pain with bending forward and lifting objects.  Flare ups reportedly caused more pain.  His gait and posture was found to be within normal limits.  Range of motion revealed forward flexion to 90 degrees, with no objective evidence of painful motion, extension, bilateral lateral flexion and bilateral lateral rotation were to 20 degrees in each plane of movement, with painful motion at 20 degrees in each plane of movement.  After repetitive motion, there was no change in the ranges of motion.  The examiner noted that the factors which contributed to his limited motion were excess fatigability and pain on movement.  The Veteran had tenderness to palpation, but no muscle spasm or guarding.  He was diagnosed with a lumbar strain and degenerative disc disease.
 
At a December 2015 VA examination the physician reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran reported sharp chronic low back pain.  He reported using pain medication, a muscle relaxer, and a TENS unit to treat his symptoms.  He reported that flare ups were caused by working in the yard or bending a lot.  Flare ups reportedly occurred weekly, they lasted a day, and they caused increased pain but no functional change.  The Veteran did not report any functional loss regardless of repetitive use. 

Physical examination revealed forward flexion to 85 degrees, extension to 20 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 30 degrees.  There was no pain noted on examination, and no evidence of pain with weight bearing.  There was tenderness over the midline lower lumbar area and right sciatic notch.  Repetitive motion testing showed a decrease in forward flexion to 70 degrees.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over time.  The examination was not conducted during a flare up, and the examiner noted that the examination was medically inconsistent with the Veteran's statements describing functional loss during flare ups.  He explained that no flare was currently present, and the examiner was unable to say without resort to mere speculation whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with a flare up.  The Veteran had muscle spasm which resulted in abnormal gait or spinal contour.  The Veteran had not had any episodes of acute signs and symptoms requiring bed rest in the prior 12 months. The examiner diagnosed degenerative arthritis and intervertebral disc syndrome.  He noted observing the Veteran picking up a full back pack from the floor and carrying it without difficulty.  The examiner discussed the Veteran's concerns that the examination testing was not adequate to assess his level of disability, and stated that he had reviewed the Veteran's most recent examination.  The examiner opined that the range of motion was about the same for flexion but that there was improved lateral flexion and extension.
 
Private treatment records note the appellant's frequent complaints of lower back pain.  January 2008 and June 2009 magnetic resonance imaging scans showed disc herniation, degenerative spondylosis, and other thoracolumbar abnormalities.  In April 2008, he reported lower back pain.  At an August 2008 physical therapy session the Veteran was diagnosed with low back pain which was noted that it caused physical limitations including lifting more than 45-60 pounds, performing repetitive motions, sitting/standing/walking for long periods of time.  The appellant was also limited in squatting, kneeling, balancing, and climbing steps and ladders.  It was found that trunk mobility was most limited in extension by pain and stiffness, and the other motions were tight toward the end of the range.  The examiner opined that the Veteran was able to perform "medium" physically demanding work, but no heavy work.
 
In May 2009, the Veteran complained of low back pain.  Physical examination found mild tenderness, with flexion sufficient for the Veteran to touch his knees, extend to 0 degrees, and left and right turn and bend to 20 degrees.  He ambulated normally without a limp, and with full strength, senses, and reflexes.  In June 2015, the Veteran reported worsening back pain which was relieved by pain medication and a TENS unit.  The physical examination found antalgic, but not broad based, gait on the left.  There was no spasm, but there was tenderness on the right sciatic notch.  Motion was without pain, crepitus, or evident instability.  Bilateral lateral flexion was pain free to 35 degrees. Range of motion was full, and pain was mild.  Extension was to 35 degrees and flexion was to 80 degrees.  It was noted that the Veteran had a recent flare of chronic low back pain, and he was provided with a new TENS unit.
 
The Veteran was initially assigned a 10 percent rating for lumbar degenerative disc disease.  A February 2015 rating decision increased the evaluation to 20 percent, effective December 17, 2015, because the VA examination had found muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour.  After reviewing all of the evidence of record, the Board finds that these evaluations are appropriate, and higher ratings are not warranted for the Veteran's lumbar degenerative disc disease at any part of the appellate term.

Throughout the period on appeal the Veteran's forward thoracolumbar flexion has never been found to be less than 70 degrees even when considering any limitation caused by pain and after repetitive motions.  At the majority of the Veteran's examinations, forward flexion has, in fact, been higher measuring at least at 85 degrees.  At a June 2015 private evaluation the Veteran demonstrated flexion to 80 degrees.  Further, the combined range of thoracolumbar motion was not at any point during the appeal less than 190 degrees.  These findings indicate that an evaluation of 10 percent, and no higher, is warranted based on the range of motion testing results.  

Prior to December 17, 2015, there is no clinical evidence that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The August 2007 VA examiner found that the Veteran's posture and gait were normal, and the January 2010 VA examiner described the appellant's gait as steady and normal.  There was no evidence of spasm or guarding on examination.  The September 2014 VA examiner also found no guarding or muscle spasm, and described the gait as "within normal limits."  

While the June 2015 treatment record noted an antalgic gait on the left, no spasm was found.  Therefore this does not support a finding that the Veteran had muscle spasm and guarding of such a severity that these additional symptoms caused an antalgic gait.  There is no evidence that the Veteran at any time required an assistive device for ambulation.  The preponderance of the evidence therefore indicates that throughout the period prior to December 17, 2015, even when taking the Veteran's painful motion into consideration, a rating higher than 10 percent is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  
 
At the December 17, 2015 examination the Veteran was found to have guarding and spasm severe enough to cause an altered gait.  Therefore from that date, which is the earliest date than such symptoms were clinically observed, a 20 percent rating can be assigned.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016) (Except when otherwise provided, the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.).
 
Since December 17, 2015, no rating higher than 20 percent can be assigned.  The evidence preponderates against finding that symptoms have been productive of a limitation of thoracolumbar flexion to 30 degrees or less, and there is no evidence at any time that the disorder was manifested by favorable or unfavorable ankylosis of the entire thoracolumbar spine.  As such, there is no evidence warranting a 40 percent disability rating, even after consideration of pain, weakness, and other symptoms described in DeLuca; 38 C.F.R. § 4.71a.  The December 2015 VA examination found forward flexion after repetitive motion to 70 degrees, with no pain on examination.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over time.  Again, the Veteran has also not been found to ankylosis of the thoracolumbar spine at any time.  
 
The Board considered 38 C.F.R. § 4.59 regarding the Veteran's painful motion, however, he has already been assigned at least a 10 percent rating  for the entire period on appeal.  See Petitti v. McDonald, 27 Vet.App. 415, 425 (2015).  The assigned 10 and 20 percent evaluations already take into account the Veteran's limitation of motion hampered by pain, repetitive motion, and flare ups, as these symptoms were evaluated on his examination.  Furthermore, pain, by itself, does not constitute functional loss, but, rather, there must be actual limitation of motion that is caused by pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  
 
While the Veteran has reported having flare ups with increased pain, there is no medical evidence of any additional limitation of motion during flare ups.  In January 2010, the Veteran stated that flare ups required that he lie down until his pain medication started working, but did not report any further functional limitation caused by the flare up.  The September 2014 VA examiner specifically found no contributing factors such as pain during flare ups that could additional limit thoracolumbar function.  The December 2015 VA examiner specifically discussed the Veteran's flare ups, noting that he was not able to say without resort to speculation what further limitation would be due to a flare up, as there was no flare up present.  The examiner did note that the Veteran's June 2015 treatment likely represented a flare up.  That private examination is of record and it showed forward flexion to 80 degrees, which would not allow for a higher rating. 
 
The evidence preponderates against finding incapacitating episodes having a total duration of at least two weeks within a year at any time during the appeal period.  At no VA examination was the Veteran found to have any incapacitating episodes as that term is defined by VA, see 38 C.F.R. § 4.71a, and the appellant has not been prescribed bed rest by a physician.  Hence, higher ratings based on incapacitating episodes are not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.
 
The Board considered the Veteran's lay statements regarding the functional impact of his lumbar disorder.  The Veteran is competent to report  pain and decreased mobility.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has stated that back pain makes almost any extended activity, such as walking, sitting, driving, or physical exercise more difficult.  These statements are credible and consistent with the rating assigned.  The occurrence of back pain while performing such activities is not an additional symptom, but rather the practical effect of the symptoms of pain and limited range of motion which have been clinically observed and measured in the Veteran's medical records.  To the extent that the Veteran argues his symptomatology is more severe than shown on evaluation, his statements must be weighed against the other evidence of record.  The Veteran has asserted that he had an altered gait prior to 2015, but the medical evidence does not show that he had an altered gait due to severe muscle spasm or guarding until the December 2015 VA examination.  The Board finds that the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's lay assertions.
 
Hence, the preponderance of the evidence is against the assignment of an initial rating higher than 10 prior to December 17, 2015, or higher than 20 percent since for lumbar degenerative disc disease.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against assignment of any higher ratings, it is not applicable.  See 38 U.S.C.A. § 5107(b).
 
Benign Prostatic Hypertrophy
 
The Veteran claims entitlement to increased initial evaluations for benign prostatic hypertrophy.  The Veteran was initially awarded a noncompensable rating, effective November 2, 2007.  In a May 2010 rating decision the evaluation was increased to 20 percent, effective January 29, 2010, on the basis of January 2010 examination results.
 
In September 2008, the Veteran wrote that he had been waking up to 2 to 3 times a night, but after he was prescribed Flomax, he has had "a relatively normal life."  In July 2010, he wrote that he had night sweats which he believed could be related to his enlarged prostate.
 
The Veteran was diagnosed with benign prostatic hypertrophy while still in service.  At an August 2007 urology evaluation the Veteran reported that before he started taking Flomax he had decreased stream and stranguria.  He reported microhematuria, but no gross hematuria.  He did not have incontinence or urinary tract infections.  He reported that with medication his disorder was "not at all bothersome."  At an August 2007 in-service VA examination the Veteran reported having symptoms since September 2003, when he had an episode of acute urinary retention.  The Veteran reported that prescribed medication helped a lot.
 
At a January 2010 VA examination the Veteran reported urinating eight times during the day and four times during the night.  He stated that he had problems starting urination and the urine flow was weak and hesitant.  He did not have any urinary incontinence.  Physical examination revealed a normal penis but mild right testicular tenderness/  The Veteran had a slightly enlarged prostate.
 
At a September 2014 VA examination the Veteran reported taking continuous medication.  He did not have any urine leakage or require the use of an appliance.  Voiding dysfunction caused nighttime awakening to void of three to four times a night, hesitancy, a slow or weak stream, and decreased force of stream.  He was noted to have recurrent urinary tract infections secondary to obstruction.  Laboratory results were within normal limits.
 
At an October 2008 private evaluation he was found to have benign prostatic hypertrophy with enlarged prostate, and his prescription for Flomax was continued.  Physical examination was normal.  In November 2009, the Veteran reported slightly worsening urinary tract symptoms.  The genital examination was normal.  In November 2010 a cystoscopic examination was performed to evaluate microscopic hematuria.  That study revealed no evidence of intravesical lesion or mass, and hematuria was opined to possibly be secondary to mild to moderate benign prostatic hypertrophy.
 
After reviewing the evidence of record the Board finds a 20 percent rating to be in order for benign prostatic hypertrophy for the period of November 2, 2007 to January 28, 2010.  At the January 2010 VA examination, the Veteran reported voiding eight times in the day and four times during the night, which warranted a 20 percent rating under 38 C.F.R. § 4.115a.  While this was not reported at the August 2007 VA examination, the 2007 examiner did not actually ask about or record the Veteran's reported voiding frequency.  The examiner made reference to the Veteran's upcoming urology consultation, at which time the appellant reported having nocturia five times a night before he started taking Flomax, his current medication, but being not bothered now that he was on this medication.  The examiner did not, however, actually record the Veteran's current voiding frequency.  

The Veteran also reported worsening urinary symptoms prior to the 2010 VA examination when he was attending private treatment in 2009.  The Board therefore will resolve reasonable doubt in the appellant's favor and conclude that the frequency reported at the January 2010 was representative of his symptomatology throughout the entire period on appeal, i.e., since November 2, 2007 to the present.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 
 
The preponderance of the evidence does not show, however, that a rating higher than 20 percent is warranted at any time during the current appeal.  There is no evidence showing that the Veteran had urinary retention requiring intermittent or continuous catheterization, and he has not reported having daytime voiding intervals of less than one hour or awakening to void five or more times per night.  As none of these symptoms have been shown on examination, in any of the Veteran's medical treatment records, or in the Veteran's own lay statements, a rating higher than 20 percent at any time during the current appeal cannot be assigned.  See 38 C.F.R. § 4.115a.
 
While the Veteran has reported erectile dysfunction associated with his prostatic hypertrophy, entitlement to service connection for erectile dysfunction was granted in a May 2010 rating decision, and in the absence of a timely perfected appeal the evaluation and effective date assigned to that disorder are not issues over which the Board may exercise jurisdiction.  38 U.S.C.A. § 7105 (West 2014).  There is also no medical evidence indicating that the Veteran's night sweats are a symptom of his benign prostatic hypertrophy, and the Board therefore does not consider this to be a symptom encompassed by the current claim on appeal.
 
The Veteran has also been found to have hematuria related to his benign prostatic hypertrophy.  Hematuria is defined as blood in the urine.  See Dorland's Illustrated Medical Dictionary 844 (31st edition 2007).  This represents a laboratory finding and not a disability for VA purposes, and there is no indication that this symptom has resulted in any functional impairment to the Veteran which would allow for the assignment of a separate disability evaluation.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (laboratory results are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule).
 
In sum, the Board finds that a 20 percent initial rating, but no higher, is warranted for benign prostatic hypertrophy from November 2, 2007 to the present.  In reaching this conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against the assignment of a rating higher than 20 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).
 
Lastly, the question of entitlement to referral for consideration of an extraschedular rating for lumbar degenerative disc disease or benign prostatic hypertrophy is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  
 
 
ORDER
 
Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease from November 2, 2007 to December 16, 2015 is denied.
 
Entitlement to an initial rating in excess of 20 percent for lumbar degenerative disc disease since December 17, 2015 is denied.
 
Entitlement to an initial compensable rating of 20 percent, but no higher, for benign prostatic hypertrophy from November 2, 2007 to the present is granted, subject to the laws and regulations governing the payment of VA compensation.
 
 
REMAND
 
The Veteran also contends that his service-connected left shoulder osteoarthritis warrants ratings higher than 10 percent from November 2, 2007 to November 3, 2013, and higher than 20 percent since January 1, 2015.  The Veteran is left-hand dominant, so his left shoulder disorder affects his major extremity, and the rating evaluations for a major extremity must be applied when evaluating this disability.
 
The Veteran's private treatment records show that in November 2013, he underwent a left shoulder distal clavicle resection and a left shoulder hemiarthroplasty with a biceps tenodesis.
 
In a February 2014 rating decision the Veteran's left shoulder evaluation was increased to 100 percent from November 4, 2013 to December 31, 2014, and a 20 percent evaluation assigned thereafter.  In an October 2014 rating decision, the RO proposed to reduce the evaluation to 10 percent, effective April 1, 2014, based on clear and unmistakable error because the Veteran had undergone only a partial left shoulder joint replacement and not a total joint replacement.  

The proposed reduction has not been effectuated; however, if the assignment of a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5051 (2016) remains in effect, then evaluation of the Veteran's major extremity arguably would also allow for a minimum rating of 30 percent regardless of symptomatology.  This Diagnostic Code does not appear to have been applied.  If Diagnostic Code 5051 is not applicable, then a rating higher than 20 percent can only be assigned based on increased limitation of motion under Diagnostic Code 5201, as was found in the Board's prior decision in November 2015.  See 38 C.F.R. § 4.71a.
 
In Hudgens, the United States Court of Appeals for the Federal Circuit found, contrary to the holding of the United States Court of Appeals for Veterans Claims, that VA regulations pertaining to the ratings for total knee replacements did not unambiguously exclude consideration of partial knee replacements, and therefore these regulations must be considered when assigning a rating for a veteran who had undergone a partial knee replacement.  Hudgens v. McDonald, 823 F.3d 620, 637 (2016).  Although the Federal Circuit did not address the issue of total joint replacements for the shoulder, the Federal Circuit analysis in Hudgens may impact the evaluation of the Veteran's left shoulder disability, and therefore additional medical information is required prior to further adjudication.
 
Further, in Correia the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  These requirements were met in the examination held in August 2007, but were not completed at the January 2010 and September 2014 VA examinations.  While the issue is on remand for a new VA examination, the examiner should be asked whether it is possible to state whether such testing would have resulted in different range of motion results which would have been more favorable to the Veteran.
 
The Veteran has submitted correspondence indicating that he had treatment in October 2016 for his left shoulder and was found to have numerous adhesions causing pain and stiffness.  A September 2016 treatment record was submitted diagnosing the Veteran with left shoulder pain and subacromial bursitis and recommending rotator cuff repair surgery.  A November 2016 surgical report shows that the Veteran underwent left shoulder open acromioplasty and lysis of adhesions and placement of AmnioFix graft.  This evidence dictates the need for a new VA examination to properly evaluate the severity of the appellant's left shoulder disorder.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).
 
Accordingly, the case is REMANDED for the following action:
 
1. Contact the Veteran and request that he provide the full name and address of any additional private medical facilities or providers from whom he receives medical care for his left shoulder, to specifically include all private treatment records associated with 2016 left shoulder surgery, and all treatment from Dr. J.T. and DeKalb Medical.  Following receipt of that information, the AOJ should contact all providers in question, and request that they provide copies of any records of treatment provided to the Veteran.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.
 
2. Obtain all outstanding, pertinent VA treatment records since December 2015.  All records received should be associated with the claims file.  If the AOJ cannot locate any records, it must document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.
 
3. After completing the development above, schedule the Veteran for a VA examination to determine the nature and severity of his left shoulder osteoarthritis.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.
 
a) Perform all necessary tests to determine the nature and severity of the Veteran's left shoulder disability.  In evaluating the Veteran, the examiner must report complete range of motion findings for both the left and right shoulders.  The examiner is to specifically test the range of active and passive left shoulder motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not possible or necessary in this case, he or she should clearly explain why that is so.
 
b) The examiner must review the prior January 2010 and September 2014 VA examinations and attempt to provide a retrospective opinion addressing the nature and extent of any restriction in the Veteran's passive range of left shoulder motion.  The examiner should discuss whether it is possible to state whether such testing would have resulted in different range of motion results which would have been more favorable to the Veteran, or if no such estimation would be possible, and why.
 
c) The examiner must discuss the Veteran's November 2013 hemiarthroplasty surgery and state whether the functional impairment caused by such surgery is the functional equivalent to the level of impairment that would be caused by a total shoulder joint replacement surgery.  If not, explain what symptoms or functional impairment did not affect the Veteran which would affect someone who had undergone a total shoulder joint replacement.
 
A complete rationale must be provided for any opinion offered.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.
 
4. The AOJ must then review the examination reports, and all evidence in the VBMS file and Virtual VA file.  If any directive specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  
 
5. Then readjudicate the matter on appeal based upon all evidence of record.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


